Citation Nr: 1225378	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-26 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1978 to June 1978, from November 1990 to June 1991, and from February 2003 to June 2004, and had additional active service with the Army National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2006, November 2006, and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which (1) denied service connection for a right shoulder disability because new and material evidence had not been submitted, and (2) granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation effective August 6, 2007.  In a November 2011 rating decision, the RO granted an increased 100 percent evaluation for PTSD, effective August 6, 2007.  Because this was a full grant of the benefit sought, the claim for entitlement for an increased evaluation for PTSD is no longer before the Board.  

The Veteran requested hearing at the RO before a Decision Review Officer (DRO) in September 2008, but withdrew this request in July 2010.  He requested a Board videoconference hearing in July 2010, but withdrew this request in August 2011.  The Veteran's hearing requests have accordingly been withdrawn. 


FINDINGS OF FACT

1.  An unappealed September 1998 rating decision denied service connection for a right shoulder disability. 

2.  The evidence received since the September 1998 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for a right shoulder disability.

3.  The Veteran's diagnosed right shoulder rotator cuff tendonitis with a history of right shoulder impingement syndrome, status post arthroscopic acromioplasty, is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The September 1998 rating decision, which denied service connection for right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the September 1998 rating decision is new and material; the claim for service connection for right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011). 

3.  Right shoulder rotator cuff tendonitis with a history of right shoulder impingement syndrome, status post arthroscopic acromioplasty, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



B.  Law and Analysis

The RO previously considered and denied a claim for service connection for a right shoulder disability in a September 1998 rating decision.  The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

If new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512 (1992). 

38 C.F.R. § 3.156(c)(1)  provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2011).

Since the last final denial in September 1998, the Veteran served for an additional period of active duty from February 2003 to June 2004.  Service treatment records associated with this period of active duty are associated with the claims file, and reflect treatment for chronic right shoulder pain.  The Board finds that relevant service treatment records have been received since the final rating decision in September 1998.  While these service treatment records are relevant to the Veteran's claim, they were not in existence when VA first decided the claim; thus, the provisions of 38 C.F.R. § 3.156(c) are not for application. 

In the unappealed September 1998 rating decision, the RO denied service connection because new and material evidence had not submitted.  In a prior May 1995 decision, the RO found that the Veteran did not have a chronic disability in service, and any right shoulder disability that developed since discharge in June 1991 was not related to active duty.  Therefore, the Board finds that new and material evidence in this case must indicate that the Veteran's current right shoulder disability was incurred in or aggravated by service. 

Evidence received subsequent to the September 1998 rating decision includes: additional service treatment records, a April 2006 opinion from Dr. S.M., private treatment records from Dr. S.M., VA treatment records dated from 2005 to 2008, a June 2006 VA opinion, Social Security Administration medical records, and lay statements from the Veteran.  This evidence is new in that it has not previously been received and is not cumulative or redundant of evidence previously of record. 

The Board finds that the new evidence submitted by the Veteran is material.  The April 2006 opinion from Dr. S.M. and private treatment reports confirm that the Veteran had his right shoulder operated on in 1999 with an arthroscopic acromioplasty.  Service treatment records reflect continued treatment for chronic right shoulder pain during his last period of service from February 2003 to June 2004.  Dr. S.M.'s opinion indicates that the Veteran's right shoulder disability was asymptomatic prior to service, and was incurred or aggravated therein.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence that is sufficient to reopen a claim of entitlement to service connection a right shoulder disability.  The claim has been reopened.  

Further, the Board may proceed with adjudication on the merits of the Veteran's claim.  Although the RO did not reopen the Veteran's claim for service connection, finding that new and material evidence had not been presented; the United States Court of Appeals for Veterans Claims (CAVC) stated in Bernard v. Brown, "The fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal."  Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board is required, however, to address whether the Veteran has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby.  Id. at 393.  The Board finds that the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case in August 2004 and August 2005 notice letters, and that he has been given an opportunity to submit such evidence and argument.  The Veteran has submitted a private opinion from Dr. S.M. addressing the merits of his claim.  Insomuch as any procedural deficiency exists in this case, the Board finds that the Veteran has not been prejudiced by such a deficiency as the Board is granting the full benefit sought on appeal. 

Reopened Claim 

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2011).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2011). Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).
 
A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306; Wagner, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346   (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran, in this case, served on three separate periods of active duty, from February 1978 to June 1978, from November 1990 to June 1991, and from February 2003 to June 2004, and he had additional relevant periods of ADT with the Army National Guard

A March 1976 enlistment examination and May 1978 separation examination do not reflect any injury or complaints relating to the right shoulder.  A right shoulder disability was not "noted" at service entrance and preexisting injury or disease is not otherwise indicated by the record.  No injury to the right shoulder was shown during this period of service.  The Board finds, therefore, that a right shoulder disability was incurred during the Veteran's initial period of service from February 1978 to June 1978.

The record shows that the Veteran was seen for an initial injury to the right shoulder in November 1988 while lifting a tire.  National Guard service treatment records show that the Veteran was seen at the AU Regional Hospital emergency room.  A statement of examination and duty status shows that the Veteran's November 1988 injury occurred during a period of ADT.  Therefore, the Board finds that the Veteran sustained an injury to the right shoulder in November 1988 during a relevant period of ADT.  The Board finds, however, that the Veteran's diagnosis at that time is not clear from the record, and no chronic residuals were shown at that time.  

A right shoulder disability was not "noted" at service entrance in November 1990.  An enlistment examination was not completed in November 1990; however, an October 1989 retention examination did not indicate any problems or complaints relating to the right shoulder; therefore, the presumption of soundness, with regard to a right shoulder disability, at service entrance in November 1990 attached.  See 38 U.S.C.A. § 1111.  Service treatment records do not reflect an injury or complaints relating to the right shoulder during the Veteran's second period of active duty from November 1990 to June 1991.  Right shoulder complaints were not noted at the time of a May 1991 separation examination, nor does lay or medical evidence of record otherwise indicate an injury or disability of the right shoulder between November 1990 and July 1991.  The evidence does not show, clearly and unmistakably, that a right shoulder disability both preexisted service in November 1990, and was not aggravated by service.  Therefore, the claim continues to be one for direct service connection, and not aggravation.  See Wagner, 370 F.3d at 1097.  The Board finds, based on the absence of complaints in service, at separation, or shortly after separation, that a right shoulder disability was not incurred during the Veteran's period of service from November 1990 to June 1991.  

Service treatment records and service personnel records show that the Veteran injured his right shoulder again in April 1993 during a period of IADT.  Personnel records confirm that this injury occurred in the line of duty while the Veteran was working in the motor pool.  It was indicated that he was on IADT at the time of the injury.    The Veteran was diagnosed with bicipital tendonitis and was found to be disabled for the performance of his military duties for approximately two months.  The Board finds that bicipital tendonitis was incurred during a period of IADT in April 1993.  

The Veteran continued to have chronic symptoms of tendonitis and impingement syndrome in the right shoulder subsequent to his April 1993 injury.  A September 1994 VA examination noted the April 1993 diagnosis of tendonitis.  The Veteran continued to have pain in the right shoulder and weakness in the arm.  X-rays were normal.  The Veteran was diagnosed with chronic tendonitis, and bursitis of the right shoulder.  A January 1995 MRI shows that there was no rotator cuff tear.  In May 1995, the Veteran was found fit for duty with permanent profile attached.  A November 1995 periodic examination reflects impingement syndrome of the right shoulder, and noted that the Veteran was awaiting surgery.  Private treatment records show that the Veteran had an arthroscopic acromioplasty of the right shoulder in January 1999 for right shoulder rotator cuff impingement syndrome.  

Orthopedic evaluations in February 2003, completed prior to the Veteran's last period of active duty from February 2003 to June 2004, show that he was put on physical profile for right shoulder joint pathology, or right shoulder rotator cuff tendonitis, and was cleared for deployment.  The Veteran continued to have right shoulder complaints during his last period of active duty from February 2003 to June 2004.  

The Veteran has current diagnoses of right rotator cuff tendonitis and a history of right rotator cuff impingement syndrome.  A December 2005 VA MRI reflects right rotator cuff tendonitis.  The Veteran had an arthroscopic acromioplasty for right shoulder rotator cuff impingement syndrome in January 1999, and an April 2006 private opinion from Dr. S.M. shows that the Veteran continues to be treated for a current right shoulder disability.  VA treatment records reflect continued pain in the right shoulder. 

Service treatment records show that the Veteran had an injury to the right shoulder in April 1993, during a period of IADT, with diagnosed right shoulder tendonitis.  The Veteran has had chronic symptoms related to right rotator cuff tendonitis and right shoulder impingement syndrome since that time, as well as surgery for right rotator cuff impingement syndrome in 1999.  He has currently diagnosed right rotator cuff tendonitis.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for right shoulder rotator cuff tendonitis and a history of right shoulder impingement syndrome, status post arthroscopic acromioplasty, is warranted on a direct basis.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

The Board notes that the Veteran has provided lay statements indicating that he reinjured his right shoulder during his last period of active duty from February 2003 to June 2004.  Additionally, an April 2006 private opinion from Dr. M.M. and a June 2006 VA opinion address the question of whether the Veteran had a preexisting right shoulder disability that was aggravated during his last period of active duty from February 2003 to June 2004.  Because the Board is granting service connection for the Veteran's right shoulder disability on a direct basis, due to the April 1993 injury which occurred during a period of IADT, the Board need not address whether the Veteran had a preexisting right shoulder disability in February 2003, that was aggravated during a period of active duty from February 2003 to June 2004.   

C.  Conclusion

Right shoulder rotator cuff tendonitis and right shoulder impingement syndrome had its onset during a period of IADT, and right shoulder symptoms have been chronic since service.  Resolving the benefit of the doubt in favor of the Veteran, the Board concludes that the evidence supports a finding that the Veteran has right shoulder rotator cuff tendonitis and a history of right shoulder impingement syndrome, status post arthroscopic acromioplasty, etiologically related to active service.  


ORDER

Service connection for right shoulder rotator cuff tendonitis with a history of right shoulder impingement syndrome, status post arthroscopic acromioplasty, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


